10

11

12

13

14

15,

16
17
18
19
20
21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
AUTUMN JOY GENTRY, | CASE NO. C18-5752JLR
Plaintiff, ORDER ADOPTING REPORT
y. AND RECOMMENDATION
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

 

I INTRODUCTION
Before the court is the Report and Recommendation of United States Magistrate
Judge David W. Christel (R&R (Dkt. #17)), and Plaintiffs objections thereto (Plaintiff's
Obj. (Dkt, #18)). Having carefully reviewed the foregoing, along with al! other relevant
documents and the governing law, the court ADOPTS the Report and Recommendation

(Dkt. # 17) and DISMISSES Plaintiffs action without prejudice.

ORDER - 1

 

 
10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

Il. STANDARD OF REVIEW

A district court has jurisdiction to review a Magistrate Judge’s report and -

recommendation on dispositive matters. Fed. R. Civ. P. 72(b), “The district judge must

determine de novo any part of the magistrate judge's disposition that has been properly

| objected to.” id. “A judge of the court may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).
The court reviews de novo those portions of the report and recommendation to which
specific written objection is made. United States v. Reyna-Tapia, 328 F.3d 1114, 1121
(9th Cir. 2003) (en bane), “The statute makes it clear that the district judge must review |
the magistrate judge’s findings and recommendations de novo if objection is made, but
not otherwise.” id. When no objections are filed, the court need not review de novo the
report and recommendation, Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir, 2005).
UI. DISCUSSION

Plaintiff objects to the Report and Recommendation’s determination to reject Dr.
Morgan’s opinion. (Plaintiff's Obj. at 3: 1-6). Plaintiff’s objections do not raise any
novel issues that were not addressed by Magistrate Judge Christel’s Report and
Recommendation. (See generally R&R.) Moreover, the court has thoroughly examined
the record before it and finds Magistrate Judge Christel’s reasoning persuasive in light of
that record. Plaintiff essentially reargues the arguments she made to Magistrate Judge
Christel, as well as arguments that Magistrate Judge Christel thoroughly addressed in the
Report and Recommendation, and the court independently rejects them for the same

reasons as Magistrate Judge Christel.

ORDER - 2

 

 
10

11

12

13

14

15

16

17

18

19

2()

21

22

 

 

IV. CONCLUSION
For the foregoing reasons, the court hereby ORDERS as follows:
(1) The court ADOPTS the Report and Recommendation (Dkt. # 17) in its
entirety;
(2) The matter is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g);
(3) JUDGMENT is for defendant and the case should be closed;
(4) The court DIRECTS the Clerk to send copies of this Order to counsel to

counsel of record.

Dated this ic day of July, 2019. C\ a

MMES L. ROBART
United btates District Judge

ORDER - 3

 

 
